Citation Nr: 9917617	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-30 417	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1.  Entitlement to secondary service connection for a 
psychiatric disorder.

2.  Entitlement to an increase in a 10 percent rating for 
diabetic neuropathy of the right foot.

3.  Entitlement to an increase in a 10 percent rating for 
diabetic neuropathy of the left foot. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


FINDINGS OF FACT

1.	The veteran served on active duty from September 1975 to 
April 1985.

2.  	He appealed an August 1997 RO decision which denied 
secondary service connection for a psychiatric disorder and 
which denied increased ratings for diabetic neuropathy of 
both feet.

2.	In June 1999, prior to the promulgation of a Board of 
Veterans' Appeals (Board) decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L.W. TOBIN
	Member, Board of Veterans' Appeals

 



